DETAILED ACTION
This is in response to RCE dated 6/4/21.  Claims 21-24, 27-34, and 37-40 have been examined.  Claims 1-20, 25-26, and 35-36 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/4/21 was filed after the mailing date of the Notice of Allowance on 3/4/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims 21 and 31 teach, among other things, … receive, through the transceiver, a trigger frame from access point(AP), wherein the trigger frame includes an AID (association identifier) field for setting a temporary AID of one or more STAs including the STA … wherein the temporary AID … indicates at least one resource unit for the random access procedure of each of the one or more STAs … wherein an OFDMA backoff (OBO) counter is used for uplink orthogonal frequency division multiple access (UL-OFDMA) based random access, wherein the OBO counter is decremented based on the number of resource units indicated by the temporary AID, and wherein the one or more STAs, whose OBO counter is smaller than or equal to the number of resource units, perform the random access procedure.
Independent claims 21 and 31, when taken as a whole, constitute allowable subject matter on grounds of non-obviousness in view of the cited prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 21-24, 27-34, and 37-41 have been allowed.  Claims 1-20, 25-26, and 35-36 have been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468